Citation Nr: 0945004	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-31 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
herniated nucleus pulposus.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of a shell fragment 
wound (SFW) of the left knee, as well as for degenerative 
joint disease and a medial meniscus tear of the left knee.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1951 to November 
1953.  He was awarded the Purple Heart for wounds sustained 
while serving in Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Veteran's claim of service connection for a herniated 
nucleus pulposus, left postoperative, was last denied by the 
RO in March 1971.  The Veteran did not appeal the adverse 
determination, and as a result, the March 1971 decision is 
final.  Thus, new and material evidence is needed to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7105.  In the February 2006 
decision, the RO also declined to reopen the Veteran's claim 
of service connection for failure to submit new and material 
evidence.  

The Board remanded this case in June 2008 for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

	1.  Knee

The Board remanded the issue of entitlement to a disability 
rating in excess of 10 percent for service-connected 
residuals of a SFW of the left knee, as well as for 
degenerative joint disease and a medial meniscus tear of the 
left knee in June 2008.  The Board requested that the RO 
consider additional Diagnostic Codes for rating the Veteran's 
knee disability.  

The VA General Counsel has determined that a claimant with 
service-connected arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003-5010 and 
5257, so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 38 
C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998); Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).

The Board asked the RO to readjudicate the claim considering 
all applicable diagnostic codes.  A supplemental statement of 
the case (SSOC) was sent to the Veteran in September 2009.  
The SSOC provided the rating criteria for Diagnostic Code 
5213 for rating the elbow and forearm.  It did not contain 
rating criteria for Diagnostic Codes 5003-5010, or 5257.  
These diagnostics codes were not discussed and thus not 
considered for rating purposes.    

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by . . . the Board confers 
on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, the issue must 
be remanded for consideration of the additional Diagnostic 
Codes.

        2.  Back

The Board remanded the issue of whether new and material 
evidence has been received sufficient to reopen a claim for 
service connection for a herniated nucleus pulposus for 
appropriate notice. After sending notice, the Board stated 
that the issue should be adjudicated.  Notice was sent in 
June 2008 and November 2008 which satisfied the requirements 
of Kent v. Nicholson, 20 Vet. App. 1 (2006).  However the 
Veteran was not issued an SSOC readjudicating his claim.  The 
SSOC sent to the Veteran in September 2009 only addressed his 
increased rating claim.  As an SSOC was requested by the 
previous remand, and because the Veteran was provided new 
notice, 38 C.F.R. § 19.31 requires that the Veteran be 
provided an SSOC prior to Board review of the issue.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran appropriate notice 
for his claim for an increased rating.  
The notice should include information for 
all Diagnostic Codes of potential 
applicability including 5003-5010, 5257, 
and 5312.

2.  Readjudicate the Veteran's back and 
knee claims.  Take into consideration all 
applicable Diagnostic Codes for the 
Veteran's knee disability including 5003-
5010, 5257, and 5312 (see, VAOPGCPREC 23-
97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 
14, 1998)).  All information collected 
during the original remand should be 
considered.  The Veteran and his 
representative should be furnished an 
appropriate SSOC, and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

 



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



